Citation Nr: 0815025	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  00-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder. 
 
2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 
 
3.  Entitlement to an initial rating in excess of zero 
percent for left little toe fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1982.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for a right wrist 
disorder, service connection for an acquired psychiatric 
disorder, to include PTSD, and an initial rating in excess of 
zero percent for left little toe fracture residuals.  

The veteran was afforded a personal hearing at the RO in 
April 2004.  The transcript is of record.  

Following review of the record, the claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The veteran contends that she now has a right wrist disorder 
and an acquired psychiatric disorder and/or PTSD as the 
result of stressful experiences during service.  She also 
maintains that her service-connected left little toe fracture 
residuals are more disabling than current rated and warrant a 
compensable evaluation.  

Review of the record discloses that the appellant has not 
been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issues currently on 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as notice regarding information or evidence required 
to substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that the RO most 
recently sent a VCAA notice letter to the veteran in October 
2003 that, among other things, did not advise her to submit 
any evidence she had in her possession in support of her 
claim.  The veteran must be given the required notice with 
respect to the issues on appeal.  

Additionally, for an increased-compensation claim, 
38 U.S.C.A. §  5103(a) (West 2002 & Supp. 2007) requires at a 
minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Furthermore, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

The Board observes that the VCAA notice letter in October 
2003 did not address the specific rating criteria necessary 
for entitlement to a higher disability evaluation for left 
little toe fracture residuals pursuant to Vasquez-Flores.  
The appellant should also be notified regarding the criteria 
for rating a disability or establishing an effective date. 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the case is being remanded to comply with the 
statutory requirements of the VCAA.

The record reflects that the veteran has not had a VA 
examination for the service-connected left little toe 
fracture residuals since February 2000.  In the Informal 
Hearing Presentation dated in December 2007, her 
representative points out that a current compensation 
examination is indicated because the evidence is outdated.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the Board 
finds that a VA examination should be scheduled to determine 
the current extent of symptomatology associated with the 
service-connected left little toe fracture residuals.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record reflects that the veteran appears to 
receive regular VA outpatient treatment.  The Board notes 
that the most recent records date through February 13, 2006.  
As VA has notice of the existence of additional VA records, 
they must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from February 14, 2006 to 
the present should be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.  She should also 
be notified regarding the criteria 
for rating a disability or 
establishing an effective date 
pursuant to Dingess.

2.  VA outpatient records dating 
from February 14, 2006 through the 
present should be retrieved and 
associated with the claims folder.

3.  The veteran should be 
scheduled for examination by a VA 
orthopedist to assess the severity 
of her service-connected left 
little toe fracture residuals.  
The claims folder and a copy of 
this remand should be provided to 
the examiner in connection with 
the examination.  The examiner 
should review the claims folder, 
and indicate whether or not it was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

In a comprehensive narrative 
format, the examiner should 
indicate whether there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
service-connected left little toe 
fracture residuals.  In addition, 
the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated 
use.  The examiner should express 
such functional loss in terms of 
additional degrees of limitation 
of motion beyond that clinically 
shown.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If she fails to appear 
for the examination, this fact 
should be noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

